ORDER DISMISSING APPEAL.
The Court, having reviewed its file in the above-entitled matter, and having been informed of new facts subsequent to the Notice of Appeal, finds:
1. On June 12, 1978, the Window Rock District Court vacated its order of the 26th day of April, 1978.
2. The order of April 26, 1978, was the order being appealed.
Since the Appellant requested a trial de novo and the District Court's order in effect granted that relief, the Court, on its own motion, hereby DISMISSES the appeal.
Dated this 24th day of August, 1978.
Marie F. Neswood Acting Chief Justice of the Navajo Nation